                        Case 18-10512-KBO             Doc 1447           Filed 02/21/20     Page 1 of 9




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                     )
         In re:                                                      )       Chapter 11
                                                                     )
         Zohar III, Corp., et al.,1                                  )       Case No. 18-10512 (KBO)
                                                                     )
                                             Debtors.                )       Jointly Administered
                                                                     )

                            NOTICE OF AGENDA OF MATTERS SCHEDULED
                          FOR HEARING ON FEBRUARY 24, 2020 AT 1:00 P.M. (ET)

         MATTERS GOING FORWARD

         1.       Debtors’ Motion for Entry of an Order Authorizing Use of Cash Collateral [D.I. 356;
                  7/6/18]

                  Related Documents:

                  A.      Interim Order Authorizing the Debtors’ Limited Use of Cash Collateral [D.I. 382;
                          7/23/18]

                  B.      Second Interim Order Authorizing the Debtors’ Limited Use of Cash Collateral
                          [D.I. 432; 8/22/18]

                  C.      Declaration of Caroyln Schiff in Support of Patriarch’s Objection to the Debtors’
                          Motion for Entry of an Order Authorizing Use of Cash Collateral [D.I. 504;
                          10/30/18]

                  D.      [SEALED] Declaration of Michael S. Neumeister in Support of Patriarch’s
                          Objection to the Debtors’ Motion for Entry of an Order Authorizing Use of Cash
                          Collateral [(SEALED) D.I. 505; 10/30/18; (REDACTED) D.I. 506; 10/30/18]

                  E.      Third Interim Order Authorizing the Debtors’ Limited Use of Cash Collateral
                          [D.I. 516; 11/1/18]

                  F.      Declaration of Gregory M. Petrick in Support of MBIA Insurance Corporation’s
                          Reply to Patriarch’s Objection to Debtors’ Motion for Entry of an Order
                          Authorizing Use of Cash Collateral [(SEALED) D.I. 537; 11/9/18; (REDACTED)
                          D.I. 541; 11/9/18]

         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
         Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
         (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times
         Square, c/o FTI Consulting, Inc. New York, NY 10036.
26062072.1
                  Case 18-10512-KBO       Doc 1447      Filed 02/21/20    Page 2 of 9




             G.    Declaration of Michael Katzenstein in Support of the Debtors’ Reply to
                   Patriarch’s Objection to the Debtors’ Motion for Entry of an Order Authorizing
                   Use of Cash Collateral [D.I. 543; 11/9/18]

             H.    Final Order Under 11 U.S.C. §§ 105, 361, 362, 363 and 507, and Bankruptcy
                   Rules 2002, 4001 and 9014 (I) Authorizing Debtors to Use Cash Collateral; (II)
                   Granting Adequate Protection to Prepetition Secured Parties; (III) Providing
                   Superpriority Administrative Expense Status; (IV) Modifying Automatic Stay;
                   and (V) Granting Related Relief [D.I. 588; 12/10/18]

             I.    Declaration of Gregory M. Petrick in Support of MBIA Insurance Corporation’s
                   Statement in Support of Debtors’ Proposed Order Authorizing the Use of Cash
                   Collateral and Reply to Patriarch’s Objection Thereto [D.I. 1134; 12/17/19]

             J.    Notice of Telephonic Pre-Hearing Conference [D.I. 1146; 12/18/19]

             K.    Interim Order Authorizing the Debtors’ Limited Use of Cash Collateral [D.I.
                   1158; 12/20/19]

             L.    Notice of Hearing Regarding Debtors’ Motion for Entry of an Order Authorizing
                   the Use of Cash Collateral [D.I 1178; 12/23/19]

             M.    Order Setting Hearing Date, Briefing Schedule, and Discovery Deadlines with
                   Respect to: (I) the Debtors' Motion for Entry of an Order, in Aid of
                   Implementation of the Settlement Agreement and the Settlement Order,
                   Establishing Certain Deadlines, Milestones and Other Parameters in Furtherance
                   of the Monetization Process for the Group A Portfolio Companies; (II) the Motion
                   of Lynn Tilton for Approval of Timeline and Guidelines Regarding Monetization
                   of the Group A Portfolio Companies; and (III) Certain Other Contested Matters
                   [D.I. 1292; 1/21/20]

             N.    Stipulated Amended Scheduling Order With Respect to: (I) the Debtors' Motion
                   for Entry of an Order, in Aid of Implementation of the Settlement Agreement and
                   the Settlement Order, Establishing Certain Deadlines, Milestones and Other
                   Parameters in Furtherance of the Monetization Process for the Group A Portfolio
                   Companies; (II) the Motion of Lynn Tilton for Approval of Timeline and
                   Guidelines Regarding Monetization of the Group A Portfolio Companies; and
                   (III) Certain Other Contested Matters [D.I. 1412; 2/14/20]

             O.    Notice of Filing of Further Interim Order Authorizing the Debtors’ Limited Use
                   of Cash Collateral [D.I. 1436; 2/19/20]

             Response Deadline:                 December 9, 2019 at 4:00 p.m. (ET)

             Responses Received:

26062072.1

                                                   2
                   Case 18-10512-KBO       Doc 1447      Filed 02/21/20    Page 3 of 9




             P.     Reservation of Rights of U.S. Bank National Association, as Indenture Trustee, to
                    Debtors’ Motion for Entry of an Order Authorizing Use of Cash Collateral [D.I.
                    500; 10/30/18]

             Q.     Patriarch’s Objection to the Debtors’ Motion for Entry of an Order Authorizing
                    Use of Cash Collateral [(SEALED) D.I. 502; 10/30/18; (REDACTED) D.I. 503;
                    10/30/18]

             R.     Statement of Blank Rome, on Behalf of Itself and in Respect of Other Zohar I
                    Service Providers, in Response to Patriarch’s Objection to the Debtors’ Motion
                    for Entry of an Order Authorizing Use of Cash Collateral [D.I. 528; 11/7/18]

             S.     Limited Statement and Response of U.S. Bank National Association, as Indenture
                    Trustee, to Patriarch’s Objection to Debtors’ Motion for Entry of an Order
                    Authorizing Use of Cash Collateral [D.I. 530; 11/7/18]

             T.     MBIA Insurance Corporation’s Statement in Support of Debtors’ Motion for
                    Entry of an Order Authorizing Use of Cash Collateral and Reply to Patriarch’s
                    Objection Thereto [(SEALED) D.I. 536; 11/9/18; REDACTED D.I. 540; 11/9/18]

             U.     Debtors’ Reply to Patriarch’s Objection to the Debtors’ Motion for Entry of an
                    Order Authorizing the Use of Cash Collateral [D.I. 542; 11/9/18]

             V.     Zohar III Controlling Class’ Joinder and Supplemental Response in Support of the
                    Debtors’ Motion for Entry of an Order Authorizing Use of Cash Collateral [D.I.
                    544; 11/9/18]

             W.     Patriarch’s Objection to the Debtors’ Proposed Order Authorizing the Use of
                    Cash Collateral [D.I. 1114; 12/9/19]

             X.     MBIA Insurance Corporation’s Statement in Support of Debtors’ Proposed Order
                    Authorizing the Use of Cash Collateral and Reply to Patriarch’s Objection
                    Thereto [D.I. 1132; 12/17/19]

             Y.     The Debtors’ Reply to Patriarch’s Objection to the Debtors’ Proposed Order
                    Authorizing the Use of Cash Collateral [D.I. 1133; 12/17/19] and Notice of Errata
                    Regarding the Debtors’ Reply to Patriarch’s Objection to the Debtors’ Proposed
                    Order Authorizing the Use of Cash Collateral [D.I. 1140; 12/17/19]

             Z.     Zohar III Controlling Class’ Joinder and Supplemental Response in Support of
                    Debtors’ Proposed Order Authorizing the Use of Cash Collateral [D.I. 1135;
                    12/17/19]

             AA.    Limited Response of U.S. Bank National Association, as Indenture Trustee, to
                    Patriarch’s Objection to the Debtors’ Proposed Order Authorizing the Use of
                    Cash Collateral [D.I. 1139; 12/17/19]

26062072.1

                                                    3
                        Case 18-10512-KBO           Doc 1447     Filed 02/21/20    Page 4 of 9




                  BB.       Informal comments from the U.S. Trustee

                  Status:          The Debtors intend to move forward solely with respect to the further
                                   interim order filed at item O. The Indenture Trustee has consented to the
                                   entry of the further interim order. MBIA Insurance Corporation and the
                                   Controlling Class for Zohar III, Limited have advised the Debtors that
                                   they do not oppose entry of the Further Interim Order. Lynn Tilton and
                                   the Patriarch Secured Parties do not presently consent to entry of the
                                   Further Interim Order.

             2.   Application of the Debtors, Pursuant to 11 U.S.C. §§ 327(a) and 328(a), Fed. R. Bankr. P.
                  2014 and 5002, and Del. Bankr. L.R. 2014-1 and 2016-2(h), for Entry of an Order (I)
                  Authorizing Employment and Retention of Houlihan Lokey Capital, Inc. as Financial
                  Advisor and Investment Banker for the Debtors, Nunc Pro Tunc to December 1, 2019,
                  (II) Modifying Certain Information Requirements of Del. Bankr. L.R. 2016-2 and (III)
                  Granting Related Relief [D.I. 1112; 12/6/19]

                  Related Documents:

                  A.        Order Setting Hearing Date, Briefing Schedule, and Discovery Deadlines with
                            Respect to: (I) the Debtors' Motion for Entry of an Order, in Aid of
                            Implementation of the Settlement Agreement and the Settlement Order,
                            Establishing Certain Deadlines, Milestones and Other Parameters in Furtherance
                            of the Monetization Process for the Group A Portfolio Companies; (II) the Motion
                            of Lynn Tilton for Approval of Timeline and Guidelines Regarding Monetization
                            of the Group A Portfolio Companies; and (III) Certain Other Contested Matters
                            [D.I. 1292; 1/21/20]

                  B.        Supplemental Declaration of P. Eric Siegert in Support of the Application of the
                            Debtors, Pursuant to 11 U.S.C. §§ 327(a) and 328(a), Fed. R. Bankr. P. 2014 and
                            5002, and Del. Bankr. L.R. 2014-1 and 2016-2(h), for Entry of an Order (I)
                            Authorizing Employment and Retention of Houlihan Lokey Capital, Inc. as
                            Financial Advisor and Investment Banker for the Debtors, Nunc Pro Tunc to
                            December 1, 2019, (II) Modifying Certain Information Requirements of Del.
                            Bankr. L.R. 2016-2 and (III) Granting Related Relief [D.I. 1407; 2/13/20]

                  C.        Certification of Counsel Regarding Proposed Order, Pursuant to 11 U.S.C. §§
                            327(a) and 328(a), Fed. R. Bankr. P. 2014 and 5002, and Del. Bankr. L.R. 2014-1
                            and 2016-2(h) (I) Authorizing Employment and Retention of Houlihan Lokey
                            Capital, Inc. as Financial Advisor and Investment Banker for the Debtors, Nunc
                            Pro Tunc to December 1, 2019, (II) Modifying Certain Information Requirements
                            of Del. Bankr. L.R. 2016-2 and (III) Granting Related Relief [D.I. 1408; 2/13/20]

                  D.        Stipulated Amended Scheduling Order With Respect to: (I) the Debtors' Motion
                            for Entry of an Order, in Aid of Implementation of the Settlement Agreement and
                            the Settlement Order, Establishing Certain Deadlines, Milestones and Other
                            Parameters in Furtherance of the Monetization Process for the Group A Portfolio
26062072.1

                                                            4
                    Case 18-10512-KBO           Doc 1447     Filed 02/21/20     Page 5 of 9




                        Companies; (II) the Motion of Lynn Tilton for Approval of Timeline and
                        Guidelines Regarding Monetization of the Group A Portfolio Companies; and
                        (III) Certain Other Contested Matters [D.I. 1412; 2/14/20]

              Response Deadline:                     December 20, 2019 at 4:00 p.m. (ET); Extended to
                                                     January 10, 2020 for Patriarch and U.S. Trustee

              Responses Received:

              E.        Patriarch’s Objection to Application of the Debtors, Pursuant to 11 U.S.C. §§
                        327(a) and 328(a), Fed. R. Bankr. P. 2014 and 5002, and Del. Bankr. L.R. 2014-1
                        and 2016-2(h), for Entry of an Order (I) Authorizing Employment and Retention
                        of Houlihan Lokey Capital, Inc. as Financial Advisor and Investment Banker for
                        the Debtors, Nunc Pro Tunc to December 1, 2019, (II) Modifying Certain
                        Information Requirements of Del. Bankr. L.R. 2016-2 and (III) Granting Related
                        Relief [D.I. 1254; 1/10/20]

              F.        Debtors’ Reply to Patriarch’s Objection to Application of the Debtors, Pursuant to
                        11 U.S.C. §§ 327(a) and 328(a), Fed. R. Bankr. P. 2014 and 5002, and Del.
                        Bankr. L.R. 2014-1 and 2016-2(h), for Entry of an Order (I) Authorizing
                        Employment and Retention of Houlihan Lokey Capital, Inc. as Financial Advisor
                        and Investment Banker for the Debtors, Nunc Pro Tunc to December 1, 2019, (II)
                        Modifying Certain Information Requirements of Del. Bankr. L.R. 2016-2 and (III)
                        Granting Related Relief [D.I. 1334; 1/24/20]

              G.        Informal response from the U.S. Trustee

              Status:          The informal response listed at Item G has been resolved pursuant to a
                               revised form of order submitted under cortication of counsel. This matter
                               is going forward with respect to the response listed at Item E.

         3.   Motion of Lynn Tilton for Approval of Timeline and Guidelines Regarding Monetization
              of the Group A Portfolio Companies [(SEALED) D.I. 1164; 12/20/19; (REDACTED)
              D.I. 1182; 12/23/19]

              Related Documents:

              A.        Notice of Hearing [D.I. 1170; 12/20/19]

              B.        The Debtors’ Request for Emergency Telephonic Scheduling Conference [D.I.
                        1202; 1/2/20]

              C.        Notice of Telephonic Status Conference [D.I. 1204; 1/2/20]

              D.        Order Authorizing Filing of Motion Under Seal [D.I. 1265; 1/13/20]

              E.        Order Setting Hearing Date, Briefing Schedule, and Discovery Deadlines with
26062072.1

                                                        5
                  Case 18-10512-KBO        Doc 1447     Filed 02/21/20    Page 6 of 9




                   Respect to: (I) the Debtors' Motion for Entry of an Order, in Aid of
                   Implementation of the Settlement Agreement and the Settlement Order,
                   Establishing Certain Deadlines, Milestones and Other Parameters in Furtherance
                   of the Monetization Process for the Group A Portfolio Companies; (II) the Motion
                   of Lynn Tilton for Approval of Timeline and Guidelines Regarding Monetization
                   of the Group A Portfolio Companies; and (III) Certain Other Contested Matters
                   [D.I. 1292; 1/21/20]

             F.    Order Granting Motion of MBIA Insurance Corporation for an Order to File
                   Under Seal Its Statement in Support of Debtors' Preliminary Objection to the
                   Motion of Lynn Tilton for Approval of Timeline and Guidelines Regarding
                   Monetization of the Group A Portfolio Companies [D.I. 1310; 1/23/20]

             G.    Order Authorizing Filing of Independent Director's Preliminary Objection to
                   Motion of Lynn Tilton for Approval of Timeline and Guidelines Regarding
                   Monetization of Group A Portfolio Companies Under Seal [D.I. 1318; 1/23/20]

             H.    Order Authorizing Filing of the Debtors' Motion for Entry of an Order
                   Authorizing Filing of Preliminary Objection Under Seal [D.I. 1343; 1/27/20]

             I.    Order Granting the Motion of Zohar III Controlling Class to Seal Statement and
                   Response of Zohar III Controlling Class in Response to Motions Seeking
                   Monetization Procedures Filed by Debtor and Patriarch [D.I. 1345; 1/27/20]

             J.    Stipulated Amended Scheduling Order With Respect to: (I) the Debtors' Motion
                   for Entry of an Order, in Aid of Implementation of the Settlement Agreement and
                   the Settlement Order, Establishing Certain Deadlines, Milestones and Other
                   Parameters in Furtherance of the Monetization Process for the Group A Portfolio
                   Companies; (II) the Motion of Lynn Tilton for Approval of Timeline and
                   Guidelines Regarding Monetization of the Group A Portfolio Companies; and
                   (III) Certain Other Contested Matters [D.I. 1412; 2/14/20]

             K.    Order Authorizing Filing of Reply Under Seal [D.I. 1433; 2/18/20]

             L.    Order to Seal the Courtroom During the Presentation of Confidential Information
                   at the Motions Hearings Scheduled to Begin February 19, 2020 [D.I. 1441;
                   2/19/20]

             Response Deadline:                 January 7, 2020 at 4:00 p.m. (ET)

             Responses Received:

             M.    Preliminary Statement and Response of Zohar III Controlling Class in Response
                   to Motions Seeking Monetization Procedures Filed by Debtors and Patriarch
                   [(SEALED) D.I. 1228; 1/7/20; (REDACTED) D.I. 1258; 1/10/20]

             N.    Debtors' Preliminary Objection to Motion of Lynn Tilton for Approval of
26062072.1

                                                   6
                   Case 18-10512-KBO           Doc 1447        Filed 02/21/20   Page 7 of 9




                        Timeline and Guidelines Regarding Monetization of the Group A Portfolio
                        Companies [(SEALED) D.I. 1229; 1/7/20; (REDACTED) D.I. 1250; 1/10/20]

              O.        MBIA Insurance Corporation's Statement in Support of Debtors' Preliminary
                        Objection to Motion of Lynn Tilton for Approval of Timeline and Guidelines
                        Regarding Monetization of the Group A Portfolio Companies [(SEALED) D.I.
                        1232; 1/7/20; (REDACTED) D.I. 1256; 1/10/20]

              P.        Independent Director's Preliminary Objection to Motion of Lynn Tilton for
                        Approval of Timeline and Guidelines Regarding Monetization of the Group A
                        Portfolio Companies [(SEALED) D.I. 1236; 1/7/20; (REDACTED) D.I. 1235;
                        1/7/20]

              Q.        Lynn Titlon’s Reply in Support of Motion for Approval of Timeline and
                        Guidelines Regarding Monetization of the Group A Portfolio Companies
                        [(SEALED D.I. 1330; 1/24/20; (REDACTED) D.I. 1379; 2/5/20]

              R.        Supplemental Response of Zohar III Controlling Class to Motions Seeking
                        Monetization Procedures Filed by Debtors and Patriarch [D.I. 1354; 1/29/20]

              Status:          This matter is going forward.

         4.   Debtors’ Motion for Entry of an Order, in Aid of Implementation of the Settlement
              Agreement and the Settlement Order, Establishing Certain Deadlines, Milestones and
              Other Parameters in Furtherance of the Monetization Process for the Group A Portfolio
              Companies [(SEALED) D.I. 1167; 12/20/19; (REDACTED) D.I. 1168; 12/20/19]

              Related Documents:

              A.        Notice of Partial Withdrawal [D.I. 1184; 12/26/19]

              B.        The Debtors’ Request for Emergency Telephonic Scheduling Conference [D.I.
                        1202; 1/2/20]

              C.        Notice of Telephonic Status Conference [D.I. 1204; 1/2/20]

              D.        Order Authorizing Filing of Motion for Order in Aid of Implementation of the
                        Settlement Agreement Under Seal [D.I. 1288; 1/17/20]

              E.        Order Setting Hearing Date, Briefing Schedule, and Discovery Deadlines with
                        Respect to: (I) the Debtors' Motion for Entry of an Order, in Aid of
                        Implementation of the Settlement Agreement and the Settlement Order,
                        Establishing Certain Deadlines, Milestones and Other Parameters in Furtherance
                        of the Monetization Process for the Group A Portfolio Companies; (II) the Motion
                        of Lynn Tilton for Approval of Timeline and Guidelines Regarding Monetization
                        of the Group A Portfolio Companies; and (III) Certain Other Contested Matters
                        [D.I. 1292; 1/21/20]
26062072.1

                                                        7
                  Case 18-10512-KBO        Doc 1447     Filed 02/21/20    Page 8 of 9




             F.    Order Granting the Motion of Zohar III Controlling Class to Seal Statement and
                   Response of Zohar III Controlling Class in Response to Motions Seeking
                   Monetization Procedures Filed by Debtor and Patriarch [D.I. 1345; 1/27/20]

             G.    Stipulated Amended Scheduling Order With Respect to: (I) the Debtors' Motion
                   for Entry of an Order, in Aid of Implementation of the Settlement Agreement and
                   the Settlement Order, Establishing Certain Deadlines, Milestones and Other
                   Parameters in Furtherance of the Monetization Process for the Group A Portfolio
                   Companies; (II) the Motion of Lynn Tilton for Approval of Timeline and
                   Guidelines Regarding Monetization of the Group A Portfolio Companies; and
                   (III) Certain Other Contested Matters [D.I. 1412; 2/14/20]

             H.    Certification of Counsel Regarding Revised Proposed Order, in Aid of
                   Implementation of the Settlement Agreement and the Settlement Order,
                   Establishing Certain Deadlines, Milestones and Other Parameters in Furtherance
                   of the Monetization Process for the Group A Portfolio Companies [(SEALED)
                   D.I. 1429; 2/18/20; (REDACTED) D.I. 1430; 2/18/20]

             I.    Order Authorizing Filing of Objection Under Seal [D.I. 1432; 2/18/20]

             J.    Order Authorizing the Debtors to File Under Seal Certain Portions of the Debtors'
                   Reply in Support of the Debtors' Motion for Entry of an Order, in Aid of
                   Implementation of the Settlement Agreement and the Settlement Order,
                   Establishing Certain Deadlines, Milestones and Other Parameters in Furtherance
                   of the Monetization Process for the Group A Portfolio Companies [D.I. 1439;
                   2/19/20]

             K.    Order to Seal the Courtroom During the Presentation of Confidential Information
                   at the Motions Hearings Scheduled to Begin February 19, 2020 [D.I. 1441;
                   2/19/20]

             Response Deadline:                 January 7, 2020 at 4:00 p.m. (ET)

             Responses Received:

             L.    Patriarch's Objection to Debtors' Motion For Entry of an Order, in Aid of
                   Implementation of the Settlement Agreement and the Settlement Order,
                   Establishing Certain Deadlines, Milestones and Other Parameters in Furtherance
                   of the Monetization Process For the Group A Portfolio Companies [(SEALED)
                   D.I. 1227; 1/7/20; (REDCATED) D.I. 1253; 1/10/20]

             M.    Preliminary Statement and Response of Zohar III Controlling Class in Response
                   to Motions Seeking Monetization Procedures Filed by Debtors and Patriarch
                   [(SEALED) D.I. 1228; 1/7/20; (REDACTED) D.I. 1258; 1/10/20]


26062072.1

                                                   8
                     Case 18-10512-KBO          Doc 1447        Filed 02/21/20   Page 9 of 9




               N.        Debtors' and Independent Director's Reply in Support of the Debtors' Motion for
                         Entry of an Order, in Aid of Implementation of the Settlement Agreement and the
                         Settlement Order, Establishing Certain Deadlines, Milestones and Other
                         Parameters in Furtherance of the Monetization Process for the Group A Portfolio
                         Companies [(SEALED) D.I. 1331; 1/24/20; (REDACTED) D.I. 1369; 2/4/20]

               O.        Statement of MBIA Insurance Corporation in Support of the Debtors' Reply in
                         Support of the Debtors' Motion for Entry of an Order, in Aid of Implementation
                         of the Settlement Agreement and the Settlement Order, Establishing Certain
                         Deadlines, Milestones and Other Parameters in Furtherance of the Monetization
                         Process for the Group A Portfolio [D.I. 1336; 1/24/20]

               P.        Supplemental Response of Zohar III Controlling Class to Motions Seeking
                         Monetization Procedures Filed by Debtors and Patriarch [D.I. 1354; 1/29/20]

               Status:          This matter is going forward.


         Dated: February 20, 2020              YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                               /s/ Michael R. Nestor
                                               James L. Patton, Jr. (No. 2202)
                                               Robert S. Brady (No. 2847)
                                               Michael R. Nestor (No. 3526)
                                               Joseph M. Barry (No. 4221)
                                               Ryan M. Bartley (No. 4985)
                                               Shane M. Reil (No. 6195)
                                               Rodney Square
                                               1000 North King Street
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 571-6600
                                               Facsimile: (302) 571-1253
                                               Email: jpatton@ycst.com
                                                      rbrady@ycst.com
                                                      mnestor@ycst.com
                                                      jbarry@ycst.com
                                                      rbartley@ycst.com
                                                      sreil@ycst.com

                                               Counsel to the Debtors and Debtors in Possession




26062072.1

                                                         9
